NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1 
 

                United States Court of Appeals
                               For the Seventh Circuit 
                                Chicago, Illinois 60604 
                                             
                             Submitted September 7, 2016* 
                               Decided October 13, 2016 
                                             
                                        Before 
 
                         DIANE P. WOOD, Chief Judge 
                     
                         RICHARD A. POSNER, Circuit Judge 
                     
                         FRANK H. EASTERBROOK, Circuit Judge
 
No. 16‐1065 
 
POMPII R. VAUGHN, JR.,                          Appeal from the United States District 
      Plaintiff‐Appellant,                      Court for the Central District of Illinois.
                                                 
      v.                                        No. 15‐3281 
                                                 
CLAYTON J. CHAPMAN, et al.,                     James E. Shadid, 
      Defendants‐Appellees.                     Chief Judge. 
 
                                       O R D E R 

        After state criminal charges against Pompii Vaughn were dismissed, he sued 
everyone involved in the criminal case: the Illinois county where he was prosecuted; the 
judge, prosecutor, and public defender involved in the case; and the two Illinois state 
troopers who conducted the traffic stop that led to his arrest. Vaughn has asserted both 
federal and state theories in his complaint. He is currently imprisoned, and so the 
district court screened his complaint as required by 28 U.S.C. § 1915A. It concluded that 

                                                 
            * We have unanimously agreed to decide the case without oral argument because 

the briefs and record adequately present the facts and legal arguments, and oral 
argument would not significantly aid the court. See FED. R. APP. P. 34(a)(2)(C). 
No. 16‐1065                                                                           Page 2 
 
this action is precluded by the judgment in an earlier suit Vaughn pursued arising from 
the same prosecution and dismissed the case. Vaughn has appealed.   
         
        Vaughn’s complaint is lengthy, and for purposes of this appeal we accept its 
allegations as true. See Parker v. Lyons, 757 F.3d 701, 704 (7th Cir. 2014). Vaughn, a felon 
then living in Arizona, was driving through Illinois on August 20, 2013, when he was 
stopped by state trooper Clayton Chapman. In Chapman’s incident report, which 
Vaughn appended to his complaint, the trooper says that he stopped Vaughn for 
speeding and having an obstructed windshield (caused by an air freshener). Vaughn 
alleges that the real reason he was stopped was Chapman’s suspicion that Vaughn and 
his female passenger were smuggling drugs—both are black and the car had Arizona 
license plates.   
         
        Vaughn acknowledges in his complaint that during the stop Trooper Chapman 
quickly discovered that Vaughn was driving on a suspended license and was wanted 
on a warrant from Wisconsin. Despite the lack of any sign of contraband, Chapman 
called for a drug‐sniffing dog, which arrived with another state trooper, Kevin Howell, 
about 20 minutes into the stop. Vaughn alleges that Howell “signaled” the dog to give a 
false alert so that the troopers would have an excuse to search the car. Their search did 
not turn up any drugs, but it did reveal a pistol in the trunk. Vaughn denied possessing 
or even knowing about the gun. His passenger (who owned the car) did not claim the 
weapon either. She was allowed to leave with the car after several hours of roadside 
investigation, but Vaughn was taken to the Sangamon County jail. By then Trooper 
Chapman had contacted Arizona authorities, who responded (whether before or after 
Vaughn was taken to the jail is unclear) that Vaughn was suspected of committing an 
armed robbery and aggravated assault a few days earlier. A spent casing of the same 
caliber as the pistol had been found during the investigation of the Arizona offenses. 
         
        Two days later, Vaughn was charged by an assistant state’s attorney with 
possessing a firearm as a felon in violation of 720 ILCS 5/24‐1.1(a). Vaughn alleges that 
Trooper Chapman pushed the prosecutor to charge him in order to give Arizona 
authorities more time to build their case. (The day before the Illinois charge was filed, 
Vaughn had waived extradition to Wisconsin, but Vaughn’s complaint does not say 
what became of that state’s charge.) Vaughn was detained in Sangamon County until 
December 2014, when the assistant state’s attorney dismissed the charge to allow the 
Arizona prosecution to proceed. All the while, Vaughn says, he had been urging his 
public defender and the state judge to expedite his trial.   
         
No. 16‐1065                                                                              Page 3 
 
        Based on these facts, Vaughn asserts that all of the individual defendants 
violated the Fourth Amendment, denied him due process, and committed state‐law 
torts. Troopers Chapman and Howell, he says, engaged in abuse of process and 
malicious prosecution. The district court dismissed the action at screening, noting that 
Vaughn had filed an earlier lawsuit raising the same claims against the “same 
defendants,” and that case had been dismissed with prejudice on the ground that the 
defendants were immune from suit. See Vaughn v. Scherschlight, No. 15–3197–SEM–TSH, 
2015 WL 4778262 (C.D. Ill. Aug. 13, 2015). Vaughn appealed from that decision, but he 
later dismissed the appeal voluntarily. The district court held that the final judgment 
precludes this new action. 
         
        Before this court, Vaughn effectively concedes that a straightforward application 
of the doctrine of claim preclusion would bar this action against all of the defendants 
except the two state troopers. Vaughn suggests, however, that his earlier suit was 
mishandled by the district court and for that reason should not be preclusive. But that is 
not the way things work. Vaughn abandoned his appeal from the earlier judgment, and 
by doing so he abandoned any contention that his initial lawsuit was dismissed 
erroneously. See Tartt v. Nw. Comty. Hosp., 453 F.3d 817, 822 (7th Cir. 2006); Fed’n of 
Adver. Indus. Representatives, Inc. v. City of Chicago, 326 F.3d 924, 929 (7th Cir. 2003). The 
district court thus correctly found that the earlier lawsuit precludes Vaughn’s suit 
against all defendants who appear in both.     
         
        Troopers Chapman and Howell, however, were not defendants in the first suit, 
and so Vaughn argues that there can be no preclusion with respect to them. We agree 
with him on this point. The federal law of claim preclusion requires “(1) identity of the 
claim, (2) identity of parties, which includes those in ‘privity’ with the original parties, 
and (3) a final judgment on the merits.” Ross ex rel. Ross v. Bd. of Educ. of Twp. High Sch. 
Dist. 211, 486 F.3d 279, 283 (7th Cir. 2007); see also Cannon v. Burge, 752 F.3d 1079, 1101 
(7th Cir. 2014). Chapman and Howell were not in privity with the defendants who were 
sued. They are being sued in their individual capacity, and their interests were not 
represented in the earlier suit. See Gray v. Lacke, 885 F.2d 399, 405 (7th Cir. 1989); Conner 
v. Reinhard, 847 F.2d 384, 395–96 (7th Cir. 1988); Beard v. O’Neal, 728 F.2d 894, 897 (7th 
Cir. 1984).     
         
        But that is as far as we can go for Vaughn. His claims arise from the August 2013 
traffic stop and his arrest, and he did not bring this case until September 28, 2015, more 
than two years later. Those claims accrued at the time of the stop, see Wallace v. Kato, 
549 U.S. 384, 388 (2007), and so they are barred by the two‐year statute of limitations 
No. 16‐1065                                                                              Page 4 
 
applicable to claims under § 1983 arising in Illinois. See 735 ILCS 5/13‐202; Rosado v. 
Gonzalez, No. 15‐3155, 2016 WL 4207961, at *1 (7th Cir. Aug. 10, 2016). A remand to 
consider them would thus be futile. 
         
        Vaughn’s claims of malicious prosecution, whether we consider them under 
federal or state law, fare no better. This court has held that a federal claim for malicious 
prosecution exists only when there is no adequate state tort remedy, and Illinois has 
one. See Julian v. Hanna, 732 F.3d 842, 845 (7th Cir. 2013); Newsome v. McCabe, 256 F.3d 
747, 750–51 (7th Cir. 2001). Other circuits, however, take the position that the existence 
of a federal claim does not turn on the availability of a state remedy. See Julian, 732 F.3d 
at 846 (collecting cases). The Supreme Court has granted certiorari to resolve this 
question, Manuel v. City of Joliet, 590 F. App’x 641 (7th Cir. 2015), cert. granted 136 S. Ct. 
890 (2016), but the answer does not matter in this case. Under both federal and state 
law, the existence of probable cause is a complete defense to malicious prosecution, see 
Hart v. Mannina, 798 F.3d 578, 587 (7th Cir. 2015); Johnson v. Saville, 575 F.3d 656, 659 (7th 
Cir. 2009), and the detailed allegations in Vaughn’s complaint leave no room for doubt 
that there was probable cause to charge him with possessing a firearm as a felon. 
Probable cause, under federal law, exists “when the totality of the facts and 
circumstances within [the officers’] knowledge at the time of the arrest would warrant a 
reasonable person in believing the person has committed a crime.” Hart, 798 F.3d at 587. 
Under Illinois law the “existence of probable cause in a malicious‐prosecution action is 
‘determined by looking to what the defendants knew at the time of subscribing a 
criminal complaint’ and not at the (earlier) time of arrest.” Gauger v. Hendle, 954 N.E.2d 
307, 329 (Ill. App. Ct. 2011) (quoting Porter v. City of Chicago, 912 N.E.2d 1262, 1273 (Ill. 
App. Ct. 2009)). For such an action, probable cause is “a state of facts that would lead a 
person of ordinary care and prudence to believe or to entertain an honest and sound 
suspicion that the accused committed the offense charged.” Grundhoefer v. Sorin, 
20 N.E.3d 775, 780 (Ill. App. Ct. 2014) (quoting Fabiano v. City of Palos Hills, 784 N.E.2d 
258, 266 (Ill. App. Ct. 2002)). Here the troopers had discovered a firearm in the trunk of 
the car Vaughn was driving and learned from a records search that Vaughn is a felon. 
They also learned from authorities in Arizona that Vaughn was a suspect in an 
aggravated assault and armed robbery involving a weapon of the same caliber. This 
was sufficient.   
         
        Although Vaughn alleges that this evidence was the fruit of an illegal search of 
the car, this would not undermine its relevance to the question of probable cause. The 
exclusionary rule does not apply in a § 1983 suit against police officers. See Lingo v. City 
of Salem, No. 14‐35344, 2016 WL 4183128, at *4 (9th Cir. Aug. 8, 2016); Black v. Wigington, 
No. 16‐1065                                                                            Page 5 
 
811 F.3d 1259, 1267–68 (11th Cir. 2016); Townes v. City of New York, 176 F.3d 138, 145 (2d 
Cir. 1999); Wren v. Towe, 130 F.3d 1154, 1158 (5th Cir. 1997). The same is true for a 
malicious‐prosecution suit under Illinois law. See Gauger, 954 N.E.2d at 330, 332 (proper 
for the jury to consider the confession in determining whether there was probable cause 
to prosecute, and “whether he was under arrest [throughout the interrogation] had no 
bearing on whether there was probable cause to prosecute him”). Thus, regardless of 
whether Troopers Chapman and Howell had justification for searching the trunk of the 
car that Vaughn was driving, their discovery established probable cause for the charge 
and thus defeated any claim of malicious prosecution. See Johnson, 575 F.3d at 664. 
Without an underlying constitutional violation, Vaughn also cannot succeed on a claim 
that the defendants conspired to deprive him of his rights. See Sow v. Fortville Police 
Dep’t, 636 F.3d 293, 305 (7th Cir. 2011). 
        
       Finally we consider Vaughn’s remaining state‐law tort claim against the troopers 
for abuse of process. Abuse of process requires “(1) the existence of an ulterior purpose 
or motive and (2) some act in the use of process that is not proper in the regular course 
of proceedings.” Neurosurgery & Spine Surgery, S.C. v. Goldman, 790 N.E.2d 925, 929 (Ill. 
App. Ct. 2004). But this claim, too, is time‐barred. The statute of limitations for suits 
against public employees is one year, see 745 ILCS 10/8‐101(a), and commences for a 
claim of abuse of process “from the date that the last act giving rise to the cause of 
action has accrued.” Withall v. Capitol Fed. Sav. of Am., 508 N.E.2d 363, 367 (Ill. App. Ct. 
1987). Vaughn does not allege any improper acts by the troopers after he was charged 
in August 2013, and thus his suit was brought too late. 
        
                                                                                 AFFIRMED.